[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This is an appeal of an order of the Warren County Court of Common Pleas, Domestic Relations Division, finding appellant, Tilemahos Triantafillou, in contempt for failing to deliver certain items of personal property to appellee, Phil T. Triantafillou, as required by a dissolution decree.1
The sole assignment of error, claiming the trial court abused its discretion by finding appellant in contempt of court, is overruled on the basis of Lindsay v. Curtis (1996), 115 Ohio App. 3d 742 .  The trial court's decision was not so unreasonable, arbitrary, or unconscionable as to constitute an abuse of discretion, id., and was supported by clear and convincing evidence.  The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed pursuant to App.R. 24.
James E. Walsh, Presiding Judge, Stephen W. Powell, Judge, William W. Young, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.